VAN GRAAFEILAND, Circuit Judge,
concurring:
Because Judge Newman, who wrote this Court’s 1982 opinion, is prepared to accept the almost complete disregard of the conditions laid down in that opinion, I concur. I do so with some reluctance, however, because I feel that both this Court and the residents of the City of New York have *889been treated rather shabbily in this litigation. This Court has had its prior opinion and the conditions laid down therein virtually ignored. The people of New York City have not received the measured improvement in transit service and facilities that were the intended quid pro quo for the elimination of bridge tolls. See 683 F.2d at 657. This Court will suffer no ill effects from what has taken place. Would that the same could be said for the residents of Manhattan.